Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018179272, filed on 01/07/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2019 and 07/23/2020 were filed and entered into record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-6 and 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4-5 and 7 of copending Application No. 16/579128 (hereinafter ‘128) in view of 16/579203 (hereinafter ‘203).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of the current application are either anticipated or would have been obvious over by claim 1 of the U.S. Patent 9,797,785
Regarding to claim 1, of current application, claim 1 of ‘128 disclose a similar control system as described in recent application.  Claim 1 of ‘128 fails to disclose “a storage unit configured to store the configuration information received by the reception unit”.  Claim 1 of copending application ‘203 teaches “a storage unit configured to store the configuration information received by the reception unit”
It would have been obvious to ordinary skill in the art to have modified the invention to including the teaching of storage as taught by ‘203.  By storing configuration and encoder in a storage, a data of decoder can be processed later and a pre-stored data or configuration can be used to detect fault or performance of the encoder.
Regarding to claims 5, 6 and 9, claim 5, 4 and 7 of ‘128 disclose a similar control system as described in recent application. ‘28 may use different languages to disclose the claimed invention of recent application but they are not patently distinct.  For example, claims 5 and 9 of ‘128, disclose additional information for processing such as “the multi-rotation data” in claim 5 and “together with the configuration information” in claim 7.  The invention contains more information as specified in the claims 5-6 and 9 but ‘128 still discloses same concepts as described in claim 5-6 and 9 the recent application.
Below is the chart showing the similarities and differences (underline) of claims 1, 5, 6 and 9 of the current application and claims 1, 4-5 and 7 of Application No. 16/579128 in view of 16/579203
Recent Application 16/579119
Co-pending Application 16/579128
1. A control system comprising: an encoder; and a control device configured to control a target object by using information transmitted or as separate serial data, and the control device includes a reception unit configured to receive the position information and the configuration information transmitted from the encoder, a storage unit configured to store the configuration information received by the reception unit, and a control unit configured to process the position information received by the reception unit on the basis of stored in the storage unit
1. A control system comprising: an encoder; and a control device configured to control a target object by using information transmitted 
5. The control system of claim 1, wherein the configuration information includes information about an amount of the absolute position data.
5. The control system of claim 4, wherein the configuration information includes information about an amount of one of the absolute position data and the multi-rotation data.
6. The control system of claim 1, wherein the position information generating unit generates the position information including the absolute position data and multi-rotation data of the object to be detected, and the configuration information generating unit generates the configuration information representing a distribution of the absolute position data and the multi-rotation data in the amount of data during the serial communication.
4. The control system of claim 1, wherein the position information generating unit generates the position information including the absolute position data and multi-rotation data of the object to be detected, and the configuration information generating unit generates the configuration information representing a distribution of the absolute position data and the multi-rotation data in the amount of data during the serial communication.
9. An encoder provided in the control system of claim 1, wherein the transmission unit is configured to transmit, to the control device, the position information corresponding to the configuration information.
7. An encoder provided in the control system of claim 1, wherein the transmission unit is configured to transmit, to the control device, the position information corresponding to the together with the configuration information.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A control device”, “a position information generating unit”, “a configuration information generating unit”, “a transmission unit”, a reception unit”,  “a control unit” in claim 1.
“The control device” in claim 3.
“The position information generating unit”, “the configuration information generating unit” in claim 6.
“The transmission unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6 and 9 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
As described above, the disclosure does not provide adequate structure to perform the claimed functions of a position information generating unit configured to generate position information, a configuration information generating unit, a transmission unit configured to transmit, a reception unit configured to receive the position information, a control unit configured to process the position information The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a position information generating unit configured to generate position information, a configuration information generating unit, a transmission unit configured to transmit, a reception unit configured to receive the position information, a control unit configured to process the position information” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The specification is devoid of adequate structure to perform the claimed function. And the units are merely shown as block boxes. There is no disclosure of any particular structure, either explicitly or inherently, to perform such functions. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structures perform(s) the claimed functions.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 2016/034429) and further in view of Toru (JP 2016/004013 - provided by IDS dated 07/23/2020).
Regarding to claim 1, Ogawa teaches a control system comprising: 
an encoder (Fig.1 Encoder 40); and 
a control device (Fig.1 controller 10) configured to control a target object by using information transmitted from the encoder by serial communication, wherein the encoder includes (¶0019)
a position information generating unit (Fig.3 Revolution pos. detector 410) configured to generate position information made of a predetermined amount of data and including absolute 0028-0031 – describing a process to obtain rotational position; ¶0045 – generating position data)
a transmission unit (Fig.3 Sender 450) configured to transmit, to the control device, the position information and the configuration information (¶0054-0058 – sending position and other data to controller) as a series of serial data or as separate serial data, (¶0098 - A possible application is that the encoders 40-1 to 40-4 are connected to each other in a daisy-chain configuration and make serial communication with the controller 10) and 
the control device (Fig.2 Controller 10) includes
 a reception unit (Fig.3 Receiver 111A/B) configured to receive the position information and the configuration information transmitted from the encoder, (¶0059)
a storage unit (Fig.1 Memory 13) configured to store the configuration information received by the reception unit, (¶0070) and 
a control unit configured (Fig.1 Controller) to process the position information received by the reception unit on the basis of the configuration information stored in the storage unit. (¶0071-0074 – processing data by comparison)
Ogawa fails to teach a configuration information generating unit configured to generate configuration information representing a ratio of the absolute position data in the amount of data during serial communication
Toru teaches
a configuration information generating unit (Fig.1 bit division unit) configured to generate configuration information representing a ratio of the absolute position data in the amount of data during serial communication (¶0027 – dividing multi-rotation data into so as to have a specific bit length.  In this way the rotation data is continuous data of the multi-rotation data and the one-rotation data).  According the application specification, a ratio is express by the distribution of multi-rotation data and the position data.
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Toru.  By dividing data into same number of bit, the transmission time of the encoder data can be minimized and the reliability of the transmission can be improved.
Regarding to claim 2, Ogawa modified by Toru teaches the control system of claim 1.  Ogawa teaches wherein the control device transmits, to the encoder, a first request signal for one of the position information and the configuration information, at a start of the serial communication, (Fig.4 S1, ¶0044)
when the encoder receives the first request signal from the control device, the encoder transmits, to the control device, the configuration information together with the position information as the series of serial data or transmits, to the control device, the configuration information as the separate serial data. (Fig.2, ¶0034-0037)
Regarding to claim 3, Ogawa modified by Toru teaches the control system of claim 2.  Ogawa further teaches wherein the control device transmits, to the encoder, a second request signal for the position information at a predetermined cycle after transmitting the first request signal, (¶0033 – control sending request to encoder at predetermined cycle) and 
each time the encoder receives the second request signal from the control device, the encoder transmits, to the control device, the position information as the separate serial data (Fig. 4, ¶0057-0062 – encoder responds to two different requests from controller)
Regarding to claim 4, Ogawa modified by Toru teaches the control system of claim 2.  Ogawa further teaches wherein when the encoder receives the first request signal from the Fig.4, ¶0060-0062 – both normal and safety data were sent together)
Regarding to claim 5, Ogawa modified by Toru teaches the control system of claim 1.  Ogawa further teaches wherein the configuration information includes information about an amount of the absolute position data (Fig.5 ¶0064)
Regarding to claim 6, Ogawa modified by Toru teaches the control system of claim 1.  Ogawa further teaches wherein the position information generating unit generates the position information including the absolute position data and multi-rotation data of the object to be detected, (Fig. 2 disclose data layout for rotation data and position data).
Ogawa fails to teach the configuration information generating unit generates the configuration information representing a distribution of the absolute position data and the multi-rotation data in the amount of data during the serial communication.
Toru teaches
the configuration information generating unit generates the configuration information representing a distribution of the absolute position data and the multi-rotation data in the amount of data during the serial communication (¶0030-0034 describing a process of generating and sending position and multi-rotation data)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Toru.  By dividing data into same number of bit, the transmission time of the encoder data can be minimized and the reliability of the transmission can be improved.
Regarding to claim 7, Ogawa modified by Toru teaches the control system of claim 1.  Ogawa fails to teach wherein the configuration information includes information about an amount of one of the absolute position data and the multi-rotation data.
Toru teaches
wherein the configuration information includes information about an amount of one of the absolute position data and the multi-rotation data. (¶0030)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Toru.  By dividing data into same number of bit, the transmission time of the encoder data can be minimized and the reliability of the transmission can be improved.
Regarding to claim 8, Ogawa modified by Toru teaches the control system of claim 1.  Ogawa fails to teach wherein the configuration information includes information indicating a boundary between the absolute position data and the multi-rotation data during the serial communication.
Toru teaches
wherein the configuration information includes information indicating a boundary between the absolute position data and the multi-rotation data during the serial communication. (¶0030 bit layout for multi-rotation and position rotation)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Toru.  By dividing data into same number of bit, the transmission time of the encoder data can be minimized and the reliability of the transmission can be improved.
Regarding to claim 9, Ogawa modified by Toru teaches the control system of claim 1.  Ogawa further teaches wherein the transmission unit is configured to transmit, to the control device, the position information corresponding to the configuration information (Fig.4, ¶0045)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsutani (US 2015/0123589) related to an encoder includes a measurement target which is coupled to a motor, a module which is positioned relative to the measurement target and generates signals based on motion of the measurement target. The encoder is configured to generate position data for a motor.  The controller uses the position data obtained from encoder to detect errors and to control the motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614.  The examiner can normally be reached on M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862